
	
		I
		111th CONGRESS
		1st Session
		H. R. 3794
		IN THE HOUSE OF REPRESENTATIVES
		
			October 13, 2009
			Mr. Cardoza
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To amend the Central Valley Project Improvement Act to
		  assist in efforts to avoid losses of juvenile anadromous fish.
	
	
		1.Amendment to the Central
			 Valley Project Improvement ActSection 3406(b)(21) of the Central Valley
			 Project Improvement Act (Public Law 102–575; 106 Stat. 4720) is amended by
			 inserting , except that the Secretary’s share of costs associated with
			 fish screens in the Patterson Irrigation District shall not exceed 75 percent
			 of the total cost of such activity after any such
			 activity.
		
